Citation Nr: 1732539	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  98-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD), including as due to undiagnosed illness.

2. Entitlement to service connection for migraine headaches, to include as due to undiagnosed illness and/or service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1987.  He had service with the Michigan Army National Guard from April 1987 to April 1997, with a period of active duty from September 1990 to May 1991 (to include service in Southwest Asia during the Persian Gulf War from October 1990 to April 1991).

These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) (Agency of Original Jurisdiction (AOJ)).  In a June 1997 rating decision, the AOJ declined to reopen the service connection claim for a neuropsychiatric condition on the basis that new and material evidence had not been received.  The Veteran disagreed and timely appealed.  

After several remands, in a December 2005 rating decision, the Board denied the claim for entitlement to service connection for an acquired psychiatric disorder on the merits.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In a January 2008 Order, the Court granted the parties' Joint Motion for Remand, vacating the Board's December 2005 decision.  Subsequently, the Board remanded the claim several times, with the most remand being in January 2016.  The case has been returned to the Board for appellate adjudication.

Also during this time, the Veteran filed a service connection claim for migraine headaches.  The AOJ denied that claim in a February 2013 rating decision.  The Veteran timely appealed.

The Board notes that the Veteran has initiated appeals with respect to an AOJ decisions which denied service connection for asthma, and awarded initial noncompensable evaluations for allergic rhinitis and sinusitis.  VA's Veterans Appeals Control and Locator System (VACOLS), which is an automated database for tracking appeals, reflects that the AOJ has acknowledged these appeals, is continuing to develop the claims and will issue the Veteran a Statement of the Case (SOC) if the claims are not granted in full.  As such, the situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement (NOD) had not been recognized.  As VACOLS reflects that the NODs have been recognized and that additional action is pending, Manlincon is not applicable in the present case.  Therefore, these claims remain under the jurisdiction of the AOJ at this time.

Following the Board's January 2016 remand, the record reasonably raises the issue as to whether the Veteran's migraine headaches are caused and/or aggravated by service-connected fibromyalgia.  This theory of service connection must be considered on appeal.  See Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd sub nom, Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

The issue of entitlement to service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence demonstrates that the Veteran's currently manifested psychiatric symptoms, diagnosed as anxiety disorder, stems from his period of active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for anxiety disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish his entitlement to service connection for his currently manifested psychiatric symptoms.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give an appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Over the course of the appeal period, the Veteran has been afforded a VA examination to address the nature and etiology of any diagnosed acquired psychiatric disabilities.  See VA examination dated February 2015.  A previous Board remand found the examination to be inadequate for various reasons.  See Board Remand dated January 2016.

Most recently, the Veteran was afforded a VA examination in December 2016.  At that time, the clinician found that the Veteran did not meet the criteria for PTSD, as he did not endorse the requisite symptomatology consistent with DSM-5 threshold criteria.  However, the clinician did diagnose the Veteran with unspecified anxiety disorder and opined that such diagnosis was at least as likely as not caused by or the result of his military service.

In February 2017, the AOJ sought an addendum for the positive nexus.  The clinician rationalized that generalized anxiety disorder stems from worry associated with every day, routine life circumstances, rather than a specific traumatic event, similar to PTSD.  Given the nature of anxiety disorder, the clinician again opined that it was at least a 50 percent probability that anxiety disorder stemmed from his military service.

Given the evidence of record, the Board finds that service connection for anxiety disorder is warranted.  38 C.F.R. § 3.303.


ORDER

Service connection for anxiety disorder is granted.


REMAND

The Veteran seeks to establish his entitlement to service connection for migraine headaches.  In a rating decision dated April 2017, the AOJ granted service connection for fibromyalgia.  The rating criteria for evaluating fibromyalgia, Diagnostic Code 5025, contemplate headache as associated symptomatology - thus reasonably raising the theory that the Veteran's migraine headaches are caused or aggravated by service-connected fibromyalgia.  As such, an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA medical records dated since February 2017.

2.  Return the claims folder to the October 2016 examiner for an addendum opinion as to the nature and etiology of the Veteran's migraine headaches.  If the examiner is unavailable, send the claims folder to a similarly qualified examiner.  The need for additional examination is left to the discretion of the examiner.

The examiner should assume that the Veteran did not have a current headache disability prior to entry into service. The examiner should then provide a medical opinion in answer to the following questions:

A) Is it at least as likely as not (i.e. a 50% chance or greater) that any current headache disability has been caused by the Veteran's service-connected fibromyalgia?

B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current headache disability has been aggravated by the Veteran's service-connected fibromyalgia?

The examiner should provide a rationale for each opinion provided.

3.  Readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the Veteran until he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


